
	
		II
		112th CONGRESS
		1st Session
		S. 2005
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Mr. Brown of
			 Massachusetts (for himself and Mr.
			 Kirk) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To authorize the Secretary of State to
		  issue up to 10,500 E–3 visas per year to Irish nationals.
	
	
		1.Short titleThis Act may be cited as the
			 Irish Immigration Recognition and
			 Encouragement Act of 2011 or the IRE Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Immigration from the Republic of Ireland
			 has been an important part of the history, identity, and culture of the United
			 States.
			(2)Approximately 40,000,000 people in the
			 United States identify themselves as Irish-Americans.
			(3)The Immigration and Nationality Act of 1965
			 (Public Law 89–236) created significant barriers for legal Irish immigration to
			 the United States.
			(4)The Republic of Ireland continues to be an
			 important strategic ally and friend to the United States.
			3.E–visa reform
			(a)DefinitionSection 101(a)(15)(E)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(iii)) is amended by
			 inserting , or solely to perform services as an employee who meets the
			 requirements under section 203(c)(2) if the alien is a national of the Republic
			 of Ireland, after Australia.
			(b)Numerical limitationSection 214(g)(11)(B) of the Immigration
			 and Nationality Act (8 U.S.C. 1184(g)(11)(B)) is amended by inserting
			 for each of the nationalities identified under section
			 101(a)(15)(E)(iii) before the period at the end.
			
